t c memo united_states tax_court westpac pacific foods save mart tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date andrew a bassak and alvin t levitt for petitioner andrew r moore and lloyd t silberzweig for respondent memorandum findings_of_fact and opinion vasquez judge by way of separate notices of final_partnership_administrative_adjustment respondent determined that westpac pacific foods westpac failed to report dollar_figure and dollar_figure of gross_income for taxable years and respectively the sole matter for decision is whether certain upfront payments that westpac received in consideration of - - entering various purchasing contracts constitute income in the year of receipt all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact westpac is a general_partnership whose principal offices were located in stockton california at the time the petition in this case was filed ’ westpac was formed for the purpose of acquiring land constructing a warehouse facility and operating such facility for the storage of food and other products sold to the following three grocery store chains raley's inc raley's save mart supermarkets inc save mart and bel air mart inc bel air raley's and save mart each owned percent of westpac and bel air owned the remaining percent during the years in issue westpac used the accrual_method of accounting for tax reporting purposes gte sylvania contract on or about date westpac entered into an agreement with sylvania lighting division of gte products corp gte sylvania by which westpac agreed to make gte sylvania its exclusive branded lamp supplier for westpac and its member stores for a 4-year term aggressively and regularly advertise and ' westpac changed its name from westpac pacific foods to super store industries ssi at some point in for the sake of convenience references to westpac include references to ssi promote gte sylvania's products dedicate on average at least lineal feet of shelf space to gte sylvania's products in its member stores and purchase dollar_figure million in lamp products during the term of the agreement in consideration of westpac's volume purchase commitment gte sylvania agreed to pay westpac dollar_figure as an unearned advance allowance this allowance was paid to westpac by check dated date gte sylvania further agreed to pay westpac dollar_figure on the first second and third anniversaries of the agreement provided that westpac established to the satisfaction of gte sylvania an adequate warehouse distribution arrangement during westpac's tax_year gte sylvania paid to westpac the first dollar_figure annual installment the contract refers to the total dollar_figure in payments as the westpac allowance and contains the following passage regarding westpac's obligation to repay such allowance upon termination of this agreement westpac will reimburse gte sylvania on a pro-rated basis for any portion of the westpac allowance advanced to westpac but not earned due to the failure by westpac to purchase at least dollar_figure million in lamps gte sylvania further reserved the right to decrease the westpac allowance if in its judgment westpac did not use its best efforts to promote and purchase for resale gte sylvania branded lamps or dedicate on average at least linear feet of shelf space to gte sylvania products through its member stores q4e- by letter dated date westpac terminated its contract with gte sylvania effective date due to lack of sales volume the termination letter recognized westpac's obligation to repay a prorated portion of the westpac allowance in date westpac repaid gte sylvania a prorated amount totaling dollar_figure ambassador contract on or about date westpac entered into an agreement dated date with ambassador cards ambassador a division of hallmark cards inc westpac agreed to maintain ambassador as its primary supplier of social expression merchandise and committed its member grocery store chains excepting those save mart stores which were under an existing contract with american greetings corp to purchase dollar_figure worth of goods from ambassador in exchange ambassador agreed to pay westpac dollar_figure upon execution of the contract provide each member store a credit equal to the wholesale value of the opening order of everyday ambassador merchandise issue a quarterly credit to each member grocery store chain equal to percent of the total net wholesale purchases of ambassador products made by westpac's member stores as a group and issue a credit equal to percent of net wholesale purchases to any store that later became subject_to the agreement for a period of months after ambassador's merchandise was installed ’ the agreement required westpac to repay a pro_rata portion of the dollar_figure upfront cash payment and the initial inventory purchase credit if one of westpac's member stores ceased operations the contract defined the pro_rata repayment obligation in terms of the percentage of the volume purchase commitment that remained unsatisfied at the time on date westpac and ambassador executed an addendum to their contract the addendum increased westpac's volume purchase obligation to dollar_figure the addendum also called for ambassador to pay westpac dollar_figure to cover the cost of opening_inventory in additional stores that became covered under the agreement and dollar_figure as an additional placement allowance ambassador through its affiliate hallmark marketing corp made the combined dollar_figure payment by check dated date in date westpac and ambassador discussed the possibility of terminating their contract in the course of these discussions ambassador prepared a letter setting forth the this last credit provision was aimed primarily at the save mart stores which ambassador anticipated would join the agreement at the conclusion of the preexisting contract between save mart and american greetings corp -- - amounts that westpac would be required to repay to ambassador upon termination this letter included a table entitled super stores industries payback calculation for early contract termination that listed the amount of payments westpac received under the contract and the volume of purchases westpac had achieved through date the table calculated the repayment amount on a pro_rata basis in proportion to westpac's percentage completion of the volume purchase requirement after discussing the possibility of terminating the contract the parties decided against it american greetings contract on or about date save mart entered into an agreement with american greetings corp american greetings in which save mart agreed to make american greetings its exclusive supplier of everyday and seasonal counter cards tray packs wraps bows and other auxiliary products save mart further agreed to maintain in its stores the then-existing lineal footage dedicated to american greetings products the term of the american greetings contract ran from date to date if however save mart had not purchased dollar_figure in products from american greetings by date the contract term would be automatically extended until such time as westpac met this volume purchase target - in exchange for save mart's commitments american greetings agreed to provide westpac with the following a credit of dollar_figure per lineal foot dedicated to american greetings products in newly constructed stores or newly acquired stores not carrying american greetings products an annual discount equal to percent of the increase in purchases made in the prior year over that made in the year before the prior year a 5-percent discount on total net receipts to american greetings from save mart purchases creditable each quarter additional discounts totaling dollar_figure in lieu of periodic volume discounts creditable upon execution of the agreement and a 5-percent advertising allowance based on the sale of everyday and seasonal counter cards whereas the contract called for the dollar_figure discount to be made in the form of a credit the parties subsequently agreed that payment would be made in cash the parties also agreed that the cash payment would be made to westpac instead of directly to save mart save mart and american greetings terminated their contract before save mart satisfied its volume purchase commitment although the contract contained no express provision requiring evidently the payment was assigned from save mart to westpac because westpac's owners had agreed to pool the advance_payments which they received under this and other long-term purchase contracts - - the repayment of any portion of the upfront payments received by save mart or westpac american greetings calculated westpac's repayment obligation at dollar_figure on a prorated calendar basis westpac's internal correspondence reflected a repayment obligation of dollar_figure based on the percentage of the volume purchase commitment it had satisfied accordingly westpac accepted american greetings’ lower demand and paid american greetings dollar_figure by check dated date the check stub contains a notation that the payment constitutes a repayment of contract adv ance mccormick contract on or about date westpac entered into an agreement with mccormick co ine mccormick dated date by which westpac agreed to use mccormick as its primary supplier of spices extracts foil seasonings mixes gourmet spices and cake decorations in addition westpac agreed to purchase dollar_figure million in mccormick products over an indefinite period in consideration of westpac's commitments mccormick agreed to make a series of cash payments to westpac and to supply westpac with certain amounts of free products in particular mccormick agreed to pay westpac dollar_figure million and to provide mccormick actually paid westpac dollar_figure during the taxable_year --- - westpac with dollar_figure million worth of free products upon execution of the agreement mccormick further agreed to make the following incentive payments as westpac achieved various volume purchase targets volume level cash payment free product dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number the contract obligated westpac to repay any unearned prepaid allowances on a pro_rata basis in the event westpac failed to satisfy the entire dollar_figure million volume purchase commitment westpac's financial and tax reporting westpac recorded the upfront cash payments which it received from gte sylvania ambassador american greetings and mccormick as liabilities in favor of the manufacturers for financial and tax_accounting purposes westpac would treat a portion of the payment which it considered earned that is the amount of the total_payment received multiplied by the percentage of the volume purchase commitment satisfied during the year in issue as either an item of other income or as a reduction to its cost_of_goods_sold specifically on its tax_return westpac reported what it considered to be the earned portions of the upfront cash payments received on the ambassador and gte sylvania contracts as other income because westpac had no cost_of_goods_sold during -- - that year which to offset in westpac reported what it considered to be the earned portions of the upfront cash payments received on the mccormick and american greetings contracts as a reduction to its cost_of_goods_sold westpac intended to treat similarly the deemed earned portions of the upfront cash payments received on the ambassador and gte sylvania contracts as reductions to its cost_of_goods_sold but its income_tax preparer mistakenly continued the other income treatment for these amounts from the prior_year's_tax return the chart below summarizes the upfront cash payments that westpac received in the years in issue as well as the portion of such payments westpac recognized as income for tax purposes during those years cash payments income recognized contract mccormick --q- dollar_figure --q- dollar_figure ambassador dollar_figure --o- dollar_figure big_number american greetings -0o- big_number -0o- big_number gte sylvania big_number big_number big_number big_number total big_number big_number big_number big_number respondent determined westpac was required to include in income the full amount of the upfront cash payments in the taxable_year in which such payments were received during westpac's warehouse operation had not been completed and therefore all purchases under the ambassador and gte sylvania contracts were made directly by westpac's partners westpac received certain payments under a contract which it entered into with phillip morris inc and the parties have continued - opinion a characterization of payments the parties devoted a significant portion of the trial toward determining the proper characterization of the upfront cash payments which westpac received under the purchase contracts at issue petitioner contends that such payments constitute advance trade discounts that is the payments were made in sole consideration of westpac's obligation to purchase the volume of goods stated in the contract petitioner points to westpac's obligation under each of the purchase contracts to repay a prorated portion of the upfront cash payments if it failed to satisfy its volume purchase commitment ’ continued stipulated the amounts that westpac is required to include in income as a result of these payments therefore the figures determined by respondent in the deficiency_notice do not coincide exactly with those contained in the table above ’ the mccormick and gte sylvania contracts contained an express repayment obligation while the ambassador and american greetings contracts did not contain such an express provision petitioner's expert witness testified that such an obligation existed implicitly pursuant to industry custom the existence of an implicit repayment obligation is confirmed by westpac's dealings with the greeting card manufacturers westpac terminated its contract with american greetings prior to satisfying its volume purchase commitment upon termination westpac issued a dollar_figure check to american greetings as a repayment of its contract advance similarly westpac contemplated terminating its contract with ambassador prior to satisfying its volume purchase commitment in the course of negotiations ambassador supplied westpac with a calculation of the amount of the upfront cash payment that westpac would be obligated to return westpac never questioned its repayment continued respondent takes exception to petitioner's characterization of the upfront payments as constituting advance trade discounts exclusively respondent notes that under each purchase contract westpac agreed to maintain the manufacturer as the primary or exclusive supplier of the relevant product line in addition under the american greetings and gte sylvania contracts westpac agreed to maintain a specified amount of shelf space for the manufacturer's product respondent therefore argues that some portion of the upfront cash payments should be characterized as made in consideration of these non-volume- related commitments we hold that westpac is not entitled to defer recognition of the payments as income beyond the year of receipt we explain our decision below b tax treatment of payments sec_61 broadly defines gross_income as all income from whatever source derived see also sec_1_61-1 income_tax regs in interpreting a predecessor to sec_61 the supreme court determined that the broad statutory language evidenced congressional intent to tax all gains except those specifically exempted see 348_us_426 continued obligation we therefore agree with petitioner that an implicit repayment obligation existed in westpac's contracts with ambassador and american greetings the court concluded that the payments in dispute in glenshaw glass co constituted gross_income describing them as undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion id pincite sec_451 sets forth the general_rule that an item_of_income shall be included in the taxpayer's gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used by the taxpayer in computing taxable_income such amount is to be properly accounted for ina different period westpac was an accrual_method taxpayer under the accrual_method of accounting_income is included in gross_income when all events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy see sec_1_451-1 income_tax regs the right to receive income becomes fixed at the earliest of required performance the date payment becomes due or the date payment is made see 372_us_128 107_tc_282 affd 116_f3d_1231 9th cir 43_tc_448 pursuant to the above-described principles westpac was required to include the advance trade discounts in income for the taxable_year in which such discounts were received westpac had unfettered use of the cash payments in the years in which respondent seeks to include them in income accordingly westpac had actual command over the property taxed--the actual benefit for which the tax is paid 281_us_376 petitioner makes a number of arguments in favor of a contrary result which we address below whether an advance trade discount can constitute gross_income petitioner contends that an advance trade discount cannot constitute an item_of_gross_income petitioner looks to the regulations promulgated under sec_471 to support its argument sec_471 provides generally that a taxpayer is required to take inventories whenever in the opinion of the secretary the use of inventories is necessary to clearly determine the taxpayer's income in such cases inventory costs must be calculated at the beginning and end of each year see sec_1_471-1 income_tax regs with respect to merchandise purchased over the course of the taxable_year inventory cost is defined as the invoice price less trade or other discounts see sec_1_471-3 income_tax regs petitioner contends that pursuant to this last definition trade discounts serve only as a reduction to cost_of_goods_sold and that any discounts paid in advance of purchases cannot constitute gross_income - - petitioner reads sec_1_471-3 income_tax regs beyond its proper scope as confirmed by a later portion of the regulation the import of sec_1_471-3 income_tax regs is that a taxpayer's inventory cost includes only the net amount_paid by the taxpayer for goods that the taxpayer has acquired to this net invoice price should be added transportation or other necessary charges incurred in acquiring possession of the goods sec_1_471-3 income_tax regs emphasis added accordingly the discount to which sec_1_471-3 income_tax regs refers arises contemporaneously with the purchase of specific goods as inventory and is subtracted from their invoice price to determine their cost the term does not include cash payments that the seller or manufacturer of goods paid to westpac in exchange for westpac's agreement to purchase goods from the same vendor in the indefinite future and to not purchase competing brands from other suppliers cf harkins v commissioner tcmemo_2001_100 based on the evidence petitioner has failed to show that westpac received the payments concurrently with its purchase of specific goods in inventory and that they are properly allocable as trade discounts off the petitioner's argument under this regulation is further undermined by the fact that westpac failed to account for what it considered to be the earned portions of the advance trade discounts as reductions to its cost_of_goods_sold on its income_tax return -- - invoice prices of those goods accordingly sec_1_471-3 income_tax regs has no application to this case whether westpac's method_of_accounting clearly reflects income petitioner further contends that its proposed method_of_accounting for the advance trade discounts is called for by sec_1_471-2 income_tax regs that regulation provides as follows sec_1_471-2 valuation of inventories -- a sec_471 provides two tests to which each inventory must conform it must conform as nearly as may be to the best_accounting_practice in the trade_or_business and it must clearly reflect income sec_1_471-2 income_tax regs contains two elements stated in the conjunctive petitioner has established that westpac's method_of_accounting for the advance trade discounts is consistent with generally_accepted_accounting_principles as well as with the best_accounting_practice in the grocery store industry accordingly petitioner has met the first requirement of the regulation petitioner however cannot satisfy the regulation's second element deferring the recognition of payments actually received does not clearly reflect income regardless of whether the payments have been earned see 372_us_128 367_us_687 353_us_180 51_tc_733 44_tc_189 petitioner contends that 39_bta_379 requires that trade discounts not be recognized as income prior to the elimination of all contingencies to which their recognition is subject the taxpayer in john graf co a beverage retailer instituted a lawsuit against a beer producer regarding the quality of beer that the taxpayer had previously purchased as part of the agreement by which the parties settled the matter the beer producer agreed to deliver to the taxpayer free of charge cases of beer having a posted price of dollar_figure per case in addition the manufacturer agreed to provide the taxpayer with incremental discounts totaling dollar_figure on additional purchases if the taxpayer refused to order any beer after delivery of the first free cases such failure to order would constitute a waiver of the balance of the credit allowance id pincite during the taxable years at issue the taxpayer's purchases entitled it to a discount of dollar_figure over the dollar_figure of free product it received in ruling on the tax consequences of the taxpayer's settlement the board held that the taxpayer recognized income only to the extent of the discount which it actually received in the taxable_year in issue id pincite -- - noting that the taxpayer was not obligated to make additional purchases under the settlement agreement and that receipt of the total discount was not certain the board held that the taxpayer's income would not be accurately reflected were it required to accrue the full amount of the potential discount prior to receipt id pincite we find the decision in john graf co v commissioner supra of little relevance to the present dispute the john graf co case addressed the issue of whether discounts not yet received should be accrued in income ’ it did not address the issue of whether recognition of discounts actually received subject_to a contingent repayment obligation could be deferred as to this latter issue it is well settled that contingent repayment obligations do not operate to defer the recognition of income if a taxpayer receives earnings under a claim of right and without restriction as to its disposition he has received income which he is required to return even though it may still be claimed that he is not entitled to retain the money and even though he may still be adjudged liable to restore its equivalent n am oil consol v burnett 286_us_417 a number of the purchase contracts at issue in the present case contained provisions for additional discounts to be paid if westpac met certain volume purchase targets unlike the commissioner's position in 39_bta_379 respondent does not contend that those future discounts should be accrued in income prior to their receipt c disparity between financial and tax_accounting in this case the proper method_of_accounting for the advance trade discounts for financial_accounting purposes does not coincide with the proper tax_accounting treatment of such items such divergence however is not unprecedented see 435_us_561 we are mindful that the characterization of a transaction for financial_accounting purposes on the one hand and for tax purposes on the other need not necessarily be the same as explained in 439_us_522 financial_accounting and tax_accounting serve distinct objectives the primary goal of financial_accounting is to provide useful information to management shareholders creditors and others properly interested the major responsibility of the accountant is to protect these parties from being misled the primary goal of the income_tax system in contrast is the equitable collection of revenue the major responsibility of the internal_revenue_service is to protect the public fisc consistent with its goals and responsibilities financial_accounting has as its foundation the principle of conservatism with its corollary that possible errors in measurement should be in the direction of understatement rather than overstatement of net_income and net assets in view of the treasury's markedly different goals and responsibilities understatement of income is not destined to be its guiding light given this diversity even contrariety of objectives any presumptive equivalency between tax and financial_accounting would be unacceptable fn refs omitted thus sound justification exists for the disparate treatment of westpac's contingent obligation to return the advance trade - - discounts between the financial_accounting and tax_accounting regimes d conclusion we sustain respondent's determination that the advance trade discounts that westpac actually received under the purchase contracts at issue constitute income in the year of receipt to reflect the foregoing decision will be entered under rule
